     Case: 1:21-cv-02042 Document #: 9 Filed: 04/16/21 Page 1 of 2 PageID #:242




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHROME HEARTS LLC,
                                                      Case No. 21-cv-02042
                       Plaintiff,
                                                      Judge Gary Feinerman
       v.
                                                      Magistrate Judge Heather K. McShain
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                       Defendants.


PLAINTIFF’S EX PARTE MOTION FOR ENTRY OF A TEMPORARY RESTRAINING
 ORDER, INCLUDING A TEMPORARY INJUNCTION, A TEMPORARY TRANSFER
        OF THE DOMAIN NAMES, A TEMPORARY ASSET RESTRAINT,
                      AND EXPEDITED DISCOVERY

       Plaintiff Chrome Hearts LLC (“Plaintiff” or “Chrome Hearts”) seeks entry of an ex parte

temporary restraining order, including a temporary injunction against Defendants enjoining the

manufacture, importation, distribution, offering for sale, and sale of infringing and counterfeit

Chrome Hearts products, a temporary transfer of the Domain Names, a temporary asset restraint,

and expedited discovery in an action arising out of 15 U.S.C. § 1114 and Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a). A Memorandum of Law in Support is filed concurrently with

this Motion.
     Case: 1:21-cv-02042 Document #: 9 Filed: 04/16/21 Page 2 of 2 PageID #:243




Dated this 16th day of April 2021.    Respectfully submitted,

                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Jake M. Christensen
                                      Martin F. Trainor
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      jchristensen@gbc.law
                                      mtrainor@gbc.law

                                      Counsel for Plaintiff Chrome Hearts LLC




                                         2
